Citation Nr: 0011692	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  90-50 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the veteran's 
service connected bilateral foot disorder, currently rated 10 
percent disabling.

3.  Entitlement to a rating in excess of 10 percent for the 
veteran's service connected acquired psychiatric disorder, to 
include bipolar disorder, prior to October 17, 1994.

4.  Entitlement to a rating in excess of 30 percent for the 
acquired psychiatric disorder, to include bipolar disorder, 
after October 17, 1994 and prior to November 7, 1996.

5.  Entitlement to a rating in excess of 70 percent for the 
acquired psychiatric disorder, to include bipolar disorder, 
since November 7, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
service connection for PTSD.  The veteran submitted a notice 
of disagreement with that rating decision in February 1998.  
In May 1998, she was provided with a statement of the case.  
Her substantive appeal was received in June 1998.

Previously developed was an appeal to an April 1989 rating 
decision, that reduced the evaluation for the veteran's 
bipolar disorder from 10 percent to noncompensable.  
Subsequently, an August 1990 rating decision restored a 10 
percent rating; a September 1995 rating granted an increased 
evaluation to 30 percent, effective from October 17, 1994; 
and an April 1997 rating granted an increased evaluation to 
70 percent, effective from November 7, 1996, for the 
veteran's service connected psychiatric disorder.  During 
this period, the veteran's service connected disorder was 
also reclassified on multiple occasions as different forms of 
acquired psychiatric disorders.  In order to reflect the 
ratings assigned during these three different periods, the 
Board has recharacterized the appellate issue from one issue 
of entitlement to an increased evaluation for bipolar 
disorder, to three separate issues reflecting the three 
periods of time, as identified on the title page hereinabove.  
The Board has also recharacterized the issue as one involving 
an acquired psychiatric disorder, which encompasses the 
diagnosis of bipolar disorder as well as other psychiatric 
diagnoses made during the course of the appeal.

Also previously developed was an appeal to an August 1989 
rating decision, that reduced the evaluation for the 
veteran's bilateral foot disorder from 10 percent to 
noncompensable.  An April 1995 rating decision restored the 
evaluation of 10 percent for the veteran's bilateral foot 
disorder.

Throughout the pendency of her appeals, the veteran has 
continued to seek increased evaluations for both her acquired 
psychiatric disorder and bilateral foot disorder.  
Accordingly, her appeals were continued even after the 
restoration of the originally reduced evaluations.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993), holding that a decision 
awarding a higher rating, but less than the maximum available 
benefit does not abrogate a pending appeal.

This claims file has been remanded by the Board to the RO a 
total of four times, in November 1991, June 1993, August 
1994, and October 1997.  The claims are now returned to the 
Board.

The previous October 1997 remand by the Board noted that a 
claim seeking a total disability rating due to individual 
unemployability (TDIU) had been raised and the issue was 
"inextricably intertwined" with that of the increased 
rating claims.  The RO was instructed by the Board's remand 
to develop and evaluate the TDIU claim.  Subsequent to that 
Remand, the RO has undertaken no further development 
regarding the pending TDIU claim.  The Board has considered 
that a strict requirement that the RO comply with this prior 
instruction would require another remand in this case.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the 
Board now finds that Stegall is not for application, as upon 
further reflection, the TDIU claim is not inextricably 
intertwined with the other issues developed for appeal.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that, 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  The Board finds the claims are not 
intertwined as the increased evaluation claims can be fully 
adjudicated without addressing the TDIU claim.  (Resolving 
the increased evaluation claims is a necessary prerequisite 
to resolving the TDIU claim, but the opposite is not the 
case.)  As the TDIU issue is not inextricably intertwined 
with the other developed issues, it is possible and indeed 
appropriate to adjudicate the veteran's other pending claims 
without adjudicating the claim of TDIU.  Particularly given 
the four prior Remands of this claims file, the Board does 
not believe that another remand is appropriate solely for the 
purpose of allowing the TDIU claim to be decided by the RO.  
It is more appropriate for the Board to adjudicate the merits 
of those claims currently developed for appeal and refer the 
issue of TDIU back to the RO for further development.

Other issues referred back to the RO by the Board's October 
1997 remand included a June 1997 claim raised by the 
veteran's representative seeking an earlier effective date 
for the assigned rating for the service-connected psychiatric 
disorder; and an August 1997 claim seeking entitlement to 
service connection for residuals of a head injury to include 
neurological  impairment, distinct from the acquired 
psychiatric disorder for which compensation benefits are 
being paid.  (The Board notes that service connection for 
residuals of a head injury was previously denied by October 
1984 and January 1985 rating decisions.)  Both of those 
claims were referred to the attention of the RO for further 
action.  They remain pending claims and they are again called 
to the attention of the RO for appropriate further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of all the veteran's claims, which have been 
developed for appellate review, has been obtained by the RO.

2.  There is no competent evidence of record that the veteran 
has a diagnosis of PTSD as a consequence of her military 
service.

3.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that she has presented a plausible claim of 
service connection for PTSD.

4.  The veteran's service connected bilateral foot disorder 
is currently manifested by a diagnosis of capsulitis of the 
second metatarsal phalangeal joint secondary to a long and/or 
plantar flexed second metatarsal bilaterally, with no finding 
of a Morton's neuroma, as demonstrated on most recent VA 
examination in January 1999.

5.  Prior to October 17, 1994, the veteran's service 
connected acquired psychiatric disorder, to include bipolar 
disorder, was productive of no more than mild social and 
industrial impairment, according to the rating criteria 
effective prior to November 7, 1996.

6.  After October 17, 1994 and prior to November 7, 1996, the 
veteran's service connected acquired psychiatric disorder, to 
include bipolar disorder, was productive of no more than 
definite social and industrial impairment, which is to say 
"more than moderate but less than rather large" in degree, 
according to the rating criteria effective prior to November 
7, 1996.

7.  After November 7, 1996, the veteran's service connected 
acquired psychiatric disorder, to include bipolar disorder, 
was not productive of total social and industrial impairment, 
according to the rating criteria effective prior to November 
7, 1996; nor was it productive of total occupational and 
social impairment, according to the rating criteria effective 
after November 7, 1996.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected bilateral foot disorder 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40-4.46, 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279, 5283, 5284 (1999).

3.  Prior to October 17, 1994, the criteria for an evaluation 
in excess of 10 percent for the veteran's acquired 
psychiatric disorder, to include bipolar disorder, have not 
been met, under the old schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.125-4.132, Diagnostic Code 9206 (1996).

4.  After October 17, 1994 and prior to November 7, 1996, the 
criteria for an evaluation in excess of 30 percent for the 
veteran's acquired psychiatric disorder, to include bipolar 
disorder, have not been met, under the old schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.132, Diagnostic Code 
9206 (1996).

5.  After November 7, 1996, the criteria for an evaluation in 
excess of 70 percent for the veteran's acquired psychiatric 
disorder, to include bipolar disorder, have not been met, 
under either the old or the new schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.125-4.132, Diagnostic Code 9206 (1996), 
4.125-4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of service medical records reveals an unremarkable 
enlistment examination.  There were numerous somatic 
complaints in service, including multiple complaints of foot 
pain.  In July 1978 it was noted that she had -physical 
complaints and emotional turmoil, related to a questionable 
court martial.  Her complaints of anxiety and depression were 
stated to be indicative of hysterical personality.  There was 
a record of the veteran having been involved in a motor 
vehicle accident in August 1978.  She was taken to the 
hospital unresponsive.  Computerized tomography scan was 
normal and all physical findings were within normal limits, 
but she was described as uncooperative and combative.  
Subsequently, there were indications of a hysterical 
personality reported.  A mental health evaluation in August 
1978 diagnosed a schizophrenic reaction.  A medical board in 
October 1978 noted that all studies regarding the feet had 
been entirely within normal limits, but a diagnosis was made 
of bilateral foot pain, unknown etiology, no disease found.  
The medical board determined the veteran was medically unfit 
for further service.  An addendum in March 1979 indicated a 
psychiatric board evaluation had opined that the prior 
diagnosis of schizophrenia was inappropriate.  Instead, it 
was stated that she displayed traits of a borderline 
personality disorder with hysterical features.  She was 
described as immature, tolerating frustration poorly, 
resorting to somatization and projection in dealing with her 
problems to an excessive extent.  Service medical records 
were negative for any complaints related to PTSD.

The veteran's original claim seeking service connection for a 
bilateral foot disorder was received in June 1979.  Service 
connection was granted by an October 1979 rating decision and 
a 10 percent disability evaluation assigned.  That evaluation 
was continued unchanged for a number of years.

In December 1983, the veteran submitted her claim seeking 
service connection for a nervous condition.  A private 
hospital summary, for admission from January 1983 to February 
1983, indicated a history of behavioral problems since 8 or 9 
years old and a childhood concussion.  There were multiple 
charges of "driving under the influence" and significant 
family problems.  There was a history of mood swings, 
impulsive behavior, and episodes of depression.  There was 
also a history of abuse of marijuana and alcohol.  The Axis I 
diagnoses were major affective disorder, atypical depression, 
bipolar, alcohol abuse, and poly-drug abuse.  There was also 
an Axis II diagnosis of a borderline personality disorder.  
On another record of a private hospital admission, in August 
1983, other family members were reported to have engaged in 
drug and alcohol abuse.  The Axis I diagnoses were atypical 
depression, mixed substance abuse, and family problems.

VA psychiatric examination in June 1984 made the diagnoses of 
a history of poly-substance abuse (cocaine, cannabis, and 
alcohol), and a probable bipolar disorder, as well as an Axis 
II diagnosis of paranoid personality traits.  The veteran was 
described as moderately compromised in terms of her ability 
to maintain an adequate work performance.

By an October 1984 rating decision, service connection for 
bipolar disorder was granted and a 30 percent disability 
evaluation assigned.

X-ray study of the feet in November 1986 indicated no 
evidence of fracture or bony abnormality.

On VA psychiatric examination in February 1987 the veteran 
reported she was presently engaged, having been in a 
relationship for 2 years, and had also been employed at the 
Post Office for 2 years.  She reported intermittent treatment 
at the Mental Health Clinic and by a private psychologist, 
but was unwilling to provide details of therapy, and 
indicated she was taking no psychotropic medication.  In 
general, mood was hostile, moody, and hyper irritable.  The 
diagnosis was a history of bipolar disorder, unspecified, and 
also paranoid and hypomanic personality traits.  She was 
described as mildly impaired given her ability to maintain 
meaningful relationships and employment for the prior two 
years.

A February 1987 reduced the veteran's bipolar disorder 
evaluation from 30 to 10 percent, effective from June 1, 
1987.

An April 1987 record from J. P. Rios, Ph.D. indicated that 
the veteran was undergoing counseling after having been 
referred to the office following an arrest for domestic 
violence.  There was a reference to her being significantly 
upset regarding issues from her military service, but 
reportedly, access to the issues was precluded by the 
veteran.  There was a diagnosis of cyclothymic disorder.

VA Mental Health Clinic records show treatment of the veteran 
during 1986 and 1987.

In May 1987, the veteran, accompanied by her representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer, regarding the evaluation of her 
bipolar disorder.  She had no complaints of any stressor 
events in service or PTSD symptoms.  A complete transcript of 
the testimony is of record.

The Board, in an October 1987 decision, confirmed the 10 
percent disability evaluation for the veteran's bipolar 
disorder.

The veteran next underwent a VA psychiatric examination in 
March 1989.  On the examination, the veteran reported being 
concerned about family problems with her elderly 
grandparents.  She was also having mood swings, and marital 
problems.  There was no evidence of a thought disorder.  She 
was reportedly angry and upset about the prior reduction in 
her compensation and also in her treatment in the military.  
She was reportedly working full time and receiving no 
medication or treatment.  It was stated that the most likely 
current diagnosis was a mixed personality disorder and social 
and vocational adjustment was adequate.

Based on the above examination, an April 1989 rating decision 
(the rating decision originally appealed in the current 
claim), reduced from 10 percent to noncompensable the 
evaluation for the veteran's bipolar disorder.

The veteran underwent a VA orthopedic examination in June 
1989, which indicated that X-ray study revealed normal feet, 
with no change since study in 1986.  Physical findings 
indicated pes planus of 2 degrees for both feet.  Both 
metatarsals arches were flat and there was also slight fungus 
of the toenails of both feet, but the main problem was 
reportedly mental.

Based on the above examination, an August 1989 rating 
decision (the second rating decision originally appealed in 
the current claim), reduced from 10 percent to noncompensable 
the evaluation for the veteran's bilateral foot disorder.

In September 1989, the veteran, accompanied by her 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  She testified that 
she had lost considerable time from her job as a result of 
her bipolar disorder.  She also testified that she had been 
receiving private therapy, because she did not trust the VA, 
but only stopped when her insurance ran out.  She did not 
feel these items were adequately reflected in the 
examination.  The veteran felt her marital problems, mood 
swings, and bipolar disorder were all related.  She also 
stated that she believed she had a thought disorder as she 
frequently knew what she wanted to say but could not form the 
words to come out of her mouth.  Regarding her bilateral foot 
disorder, the veteran testified that she experienced pain, 
numbness, and tingling in the feet.  She reported wearing 
special pads for her feet.  A complete transcript of the 
testimony is of record.

A January 1990 letter from Dr. Rios reported treating the 
veteran intermittently for the past three years.  There were 
no available progress notes but the following was diagnosed: 
Axis I, alcohol abuse, intermittent; Axis II, manic 
depressive disorder, mixed, moderate; Axis IV, marital 
discord; and Axis V, moderate occasional panic attacks, GAF 
of 60.

VA Mental Health Clinic records from January 1990 indicated 
increasing depression and major family stressors, including 
the institutionalization of grandparents, marital issues, and 
a driving under the influence charge.  In March 1990, the 
veteran's diagnoses was changed to organic brain syndrome, 
substance abuse, and a personality disorder.  When she was 
seen for neurological examination, it was noted that her 
symptoms, including mild depression and headache, had not let 
to any significant loss of time from work.  On a March 1990 
computerized tomography scan of the head, there was mild 
frontal lobe atrophy, but the head was otherwise normal.

On VA psychiatric examination in July 1990, by history, it 
was indicated that the veteran was still employed with the 
Post Office, but that she had been suspended for four months 
following an altercation with a co-worker.  The diagnosis was 
of organic brain syndrome, mixed personality disorder, and 
mild depression, anxiety.  Social and vocational adjustments 
were reportedly adequate.

An August 1990 rating decision reclassified the service 
connected bipolar disorder as organic brain syndrome and 
restored the former 10 percent disability evaluation.

VA outpatient treatment records indicate that the veteran was 
treated in the podiatry clinic in July 1990 for bilaterally 
painful great toenails.  A portion of the toenails was 
removed.  In August 1991, she underwent a partial bilateral 
matrixectomy of hallux nails and there was normal post-
operative healing.  There was also intermittent treatment at 
the Mental Health Clinic during this period.

The veteran underwent a VA psychiatric examination in 
December 1991, and it was reported that the veteran had been 
employed at the Post Office for 7 years, and was currently 
living with her husband and a 6 month old child.  She was 
reportedly stressed about a recent move into a new house, a 
small child to care for, and work.  She also was reportedly 
angry and upset about her pension and the way she was treated 
in service.  The Axis I diagnoses were organic brain 
syndrome, not otherwise specified; bipolar affective 
disorder, by history; and poly-substance abuse, by history.  
Axis II diagnosis was a personality disorder, not otherwise 
specified with features of borderline, antisocial, and 
histrionic personality.  GAF assessment was 80 to 90.  The 
examiner stated that social and vocational adjustments were 
currently adequate.

On VA orthopedic examination in March 1992, standing on toes, 
and heel toe gait was normal.  There was minimal pronation, 
worse on right foot.  There was a fungus toe nail problem.  
Range of motion and function were entirely normal.  There was 
a finding of minor swelling and abrasions on the 5th 
metatarsals heads bilaterally, lateral aspect.  The diagnosis 
was normal feet with minimal swelling.  The examiner 
commented that he could find no apparent basis for the 
claimed severe pain upon walking.

VA outpatient treatment records were received spanning from 
1989 through 1992.  They showed intermittent treatments at 
the Podiatry Clinic and at the Mental Health Clinic for 
complaints.  A June 1992 podiatry note indicated the veteran 
presented with what she described as severe stabbing foot 
pain.  The assessment was rule out nerve involvement and 
excessive pressure at the first metatarsal head secondary to 
biomechanics.

A VA social service survey from July 1993 reported that the 
veteran had been a mail handler since 1985, where she 
reportedly was a good worker.  It was also stated that she 
had been married twice, with an 8 year old daughter by her 
prior marriage and a 2 year old son by her current marriage.  
The appellant reported at that time that she had had no 
psychiatric/psychological problems before the motor vehicle 
accident in service.  

On VA examination of the feet in August 1993, the veteran 
gave a history of having developed frostbite of the feet in 
service.  She complained of pain and numbness in both feet.  
Examination revealed some atrophy of the second toenails and 
some evidence of surgery for ingrown toenails of the great 
toes.  These were not tender or fixed.  There was some 
tenderness over the soles of both feet.  Range of motion of 
the feet was completely normal.  There were no neurological 
deficits.  Other findings were normal.  The impression was of 
no evidence of objective signs involving the feet.  The 
examiner commented that there was no significant functional 
impairment of the feet, although the veteran complained of 
weakness and pain, and no objective evidence of pathological 
changes or abnormalities.

On VA examination by a board of two (consisting of a 
neurologist and psychiatrist) in September 1993, impressions 
indicated an essentially normal neurological examination.  
There were some problems with memory, but it was not clear 
that these were due to a neurological deficit as there was an 
almost histrionic component.  The veteran was obviously quite 
emotionally upset, with many grievances against the process 
involving her compensation, as she frequently started crying 
while discussing these issues during her examination.  It was 
stated that sometimes after what appears to be minor closed 
head injury, persons will develop behavioral difficulties and 
this could not be excluded in this case.  However, a specific 
neurological diagnosis could not be made as there was really 
no evidence of a specific neurological lesion or disease 
process.  It was further opined that the majority of the 
veteran's symptomatology was based in her psychiatric 
problems.  It was stated that she presented a bewildering 
array of symptoms consistent with a conversion disorder; and 
also presented psychiatric features (such as hearing thunder 
noises in her ears) consistent with more serious psychiatric 
illness.  The most likely psychiatric basis for her 
presentation was said to be a borderline personality disorder 
with mixed neurotic features including dysthymia and 
conversion.  It was opined that there was no organic basis 
for her symptomatology.

The VA psychiatric examination was repeated in October 1994 
and it was self-reported that her mental status and 
functioning had not changed since the prior examination.  
However, the veteran continued to perceive foot problems and 
seek treatment in the Podiatry Clinic, although she was not 
seeking treatment from the Mental Health Clinic.  On 
examination, contact was described as fleeting and she was 
unable to provide a coherent history without the interviewer 
continuously reorganizing her thoughts.  She reported hearing 
her name called during the day and night, and she described 
various somatic hallucinations.  She reported having an 
electric vibration through her body that ruins all her 
watches except Seikos.  She described chronic fatigue and 
sleep problems and occasional drank to calm her nerves.  She 
had recently started taking Prozac which had improved her 
disposition and emotional lability.  The diagnostic 
impression noted the veteran's primary features included 
somatic hallucinations as well as auditory hallucinations 
that had persisted for many years.  It was stated that there 
were clear somatic delusions regarding her feet and many 
instances of hypochondrial behavior in her past history.  
There were difficulties with abstraction and in organization 
of thoughts and speech.  It was stated that there was no 
evidence of organic brain syndrome.  It was stated that it 
was doubtful that any current symptomatology was due to the 
motor vehicle accident in service.  The most likely diagnosis 
to explain the long and varied psychiatric presentation was 
considered chronic undifferentiated schizophrenia with 
paranoid features and poly-substance abuse.  Histrionic 
personality features were also diagnosed.   GAF was 51 to 60.  
The examiner commented that the veteran was severely impaired 
by virtue of chronic schizophrenia that began to appear 
sometime after service.  The precise time of onset could not 
be assessed.  An addendum noted that the veteran did not have 
primary difficulty with work as her symptoms were primarily 
in the area of interpersonal relationships, her anxiety 
regarding her somatic concerns and delusions, and these were 
severe and painful emotional issues.

Another VA examination of the feet in October 1994 was 
performed and X-ray study was normal.  There was a finding of 
Morton's neuroma bilaterally between the 2nd and 3rd 
metatarsals; bilateral metatarsalgia; and a chronic fungus 
infection of the great toe nails.  It was stated that if 
symptoms markedly increased, surgery could be considered to 
excise the neuromas.

An April 1995 rating decision restored the rating of 10 
percent to the veteran's bilateral foot disorder, and 
reclassified her psychiatric disorder as undifferentiated 
schizophrenia, while continuing the assigned 10 percent 
disability evaluation.

A September 1995 rating decision granted an increased 
evaluation of 30 percent for the veteran's psychiatric 
disorder (undifferentiated schizophrenia) and assigned an 
effective date of October 17, 1994.  This was the date of the 
VA examination determined to have documented increased 
symptomatology supporting the increased evaluation.

Subsequently received was a June 1995 letter from the Postal 
Office Human Resources Division to the veteran.  This report 
indicated the veteran had been suspected of being under the 
influence of alcohol at work, and left her position without 
permission after failing to take a requested substance abuse 
test.  It was opined that it was more than likely that her 
leaving and failing to take the test indicated that she was 
impaired at work.  She had previously been warned that such 
behavior would not be tolerated and she had signed a last 
chance agreement.  As a result she was placed on 
administrative leave and was removed from employment in June 
1995.

VA outpatient treatment records from May 1996 through August 
1996 pertain primarily to the veteran's attempts to control 
her alcohol abuse and she was placed on Antabuse after 
numerous difficulties with this and inpatient treatment was 
recommended.  A VA hospitalization record from August 1996, 
indicated the veteran was admitted with a history of alcohol 
abuse and depression and complaints of anger, memory, and 
racing thoughts.  She hoped that hospitalization would help 
her reunite with her husband by demonstrating her sincerity 
in stopping drinking.  She did well during her 
hospitalization and at the time of discharge she was on no 
medications.  A meeting with her husband and mother went well 
and on discharge she was instructed to continue outpatient 
couple's therapy.  The diagnosis was alcohol dependence and a 
history of depression.  GAF was 47 for the past year and 48 
on discharge.

The veteran's original claim seeking service connection for 
PTSD was received in December 1996.  She reported various 
stressors, including walking in to see a drill sergeant 
having sex with a member of her basic training unit, being 
accosted by two men who jumped out of a car which resulted in 
an injury to her elbow, and that her Company commander at one 
of her units made unwanted sexual advances towards her.  She 
summarized all her reported incidents by stating that they 
contributed to her having been treated unfairly while in 
service.

Received in December 1996 were private counseling records 
spanning throughout 1995 and 1996 showing treatment for 
depression and alcohol abuse and continued use of Antabuse.  
Also received were VA outpatient treatment records spanning 
through December 1996, showing similar treatment.  In 
December 1996, it was noted that the veteran continued to 
abuse alcohol, had recently used cocaine, and was now 
homeless, as her husband had obtained a protective order to 
protect the family from her alcohol consumption.  She had 
reportedly completed 3 alcohol rehabs in the past year, each 
unsuccessful.  There were pending legal problems involving a 
driving under the influence and domestic disturbance charge.  
She was admitted for VA hospitalization in December 1996.  
Discharge diagnoses were of alcohol dependence, cocaine 
abuse, bipolar disorder.

On VA psychiatric examination in February 1997, the veteran 
was reportedly going through a divorce and homeless, living 
in a YWCA.  Her husband was seeking total custody of her 
children.  She had also been unemployed since losing her job 
in 1995.  She repeated her previously reported stressors in 
service.  She reportedly was sober since her December 1996 
discharge from a substance abuse program and she also was 
reportedly currently working part time at a grocery store.  
She was unable to drive because of her driving under the 
influence and this was hampering her ability to find a job.  
She denied other current problems other than feeling 
depressed, mostly since losing her job with the Post Office.  
She reported having PTSD because she has nightmares, but she 
was unable to describe any particular focus of such dreams.  
The examiner commented that the veteran losing her job in 
1995 seemed to be a turning point as she had been unable to 
function on a professional or interpersonal level since.  
Substance abuse had been pervasive for the prior four years.  
The Axis I diagnoses were bipolar disorder, alcohol 
dependence, and cocaine abuse.  GAF was 50.  The examiner 
stated that the veteran met the criteria for bipolar illness 
as she appeared to be irritable and angry with pressured 
speech and depressed mood.  It appeared that current manic 
depressive illness caused some moderate impairment in ability 
to sustain employment since she remained somewhat pressured 
and disordered.  She had apparently functioned at a higher 
level in the past, when she was perhaps better medicated and 
psychosocial stressors were not so acute.  Psychosocial 
functioning was severely impaired at present by her illness, 
as it led to a break with her marriage and in relations with 
her children.  She was now unable to sustain gainful 
employment at the level she did in the past, although able to 
sustain now in a lower professional position.

Based on the above, an April 1997 rating decision granted an 
increased evaluation of 70 percent for her reclassified 
bipolar disorder, effective from November 7, 1996, as this 
was the effective date of new rating criteria and there was 
not considered to be any basis for an earlier effective date.

Subsequently received were VA medical records spanning from 
September 1997 through March 1998.  She was admitted for 
treatment in September 1997 after being in jail for 30 days 
for substance abuse.  On admission, the initial assessment 
was alcohol dependence, nicotine dependence, and a bipolar 
disorder by history.  Current GAF was 50.  A VA psychological 
test of the veteran was performed in October 1997.  Results 
indicated she was over-reporting the frequency and severity 
of problems, an approach often seen in individuals making a 
"cry for help" and generally feeling overwhelmed.  It was 
stated that the clinical configurations may be valid but the 
severity of problems are often exaggerated.  Clinical scales 
revealed multiple psychological problems, with symptoms of 
virtually every psychopathology.  It was noted that it would 
be necessary to address her manic symptoms and reevaluation 
of her medications was advised.  Other VA outpatient 
treatment records from October 1997 indicated the veteran 
continued to display manic behavior and mood swings, and 
refused to accept responsibility for her drinking or 
acknowledge she was an alcoholic.

A VA letter dated in October 1997 indicated the veteran was 
participating in a substance abuse treatment program.  She 
reportedly did well in this 21 day program and the counselor 
expressed an opinion that the veteran was capable of getting 
her life back together again.  VA progress notes dated from 
December 1997 through February 1998 indicate that the veteran 
was attending sessions as part of an alcohol detoxification 
program throughout this time.  In January 1998, she was 
reportedly doing well and got her car back.  However, the 
treatment notes indicate that the veteran returned to 
drinking on several occasions and in February 1998 she was 
arrested for driving under the influence after leaving a bar.  
However, in March 1998, she had reportedly returned to her 
group therapy sessions and also returned to sobriety.

Additional VA therapy records from April and May 1998 
reported continued occasional slips with drinking, but that 
she was attending Alcoholics Anonymous meetings and working 
to continue sobriety.

The veteran underwent a VA psychiatric examination for PTSD 
in September 1998.  Her employment history noted that she had 
not worked in the past year since leaving her employment with 
a grocery store.  The veteran described herself as developing 
memory problems and paranoia after her motor vehicle accident 
in 1978.  Regarding the claimed PTSD, the examiner noted that 
the veteran had absolutely no re-experiencing phenomena 
regarding her accident.  She claimed nightmares but could not 
remember any details, and was unclear about their nature.  
She later said her nightmares were of her inability to 
remember things.  The examiner noted that the veteran had 
apparently been functioning better since participating in 
treatment in 1997 and 1998 and had been helped by mood 
medication.  On examination, there was no gross impairment in 
judgment evidenced.  It was noted that she had a poly-
substance abuse problem and that if this became severe, 
management of funds could be a problem.  However, most recent 
records available indicate that she was attempting to engage 
in treatment.  The examiner stated that there was no evidence 
of PTSD.  Instead her level of disorganization was noted and 
this was opined to be related to her bipolar disorder and an 
underlying personality disorder in association with long-
standing alcohol and drug abuse.  The Axis I diagnoses were 
bipolar disorder, alcohol dependence, cocaine abuse in 
remission.  Axis II diagnosis was rule out borderline 
personality disorder.  GAF was 45-50.  The examiner commented 
that the combination of diagnoses rendered the veteran 
severely impaired in her ability to form meaningful 
interpersonal relationships, in her ability to be gainfully 
employed, and in her ability to find satisfaction in her life 
and to have a stable mood.

A VA social and industrial survey was conducted in December 
1998.  This indicated that the veteran had been divorced in 
November 1998, following a two year separation from her ex-
husband.  The veteran's two children were living with the ex-
husband.  The veteran was currently residing in a duplex 
apartment with a male roommate she characterized as a friend.  
She was currently being treated with Mellaril and Depakote 
for her bipolar disorder.  There was a history of alcohol and 
cocaine dependence.  At present, she claimed to be 
maintaining her sobriety except for a few incidents.  She was 
attending AA meetings which were reportedly helpful.  She was 
currently without a driver's license due to a prior driving 
under the influence charge.  She reportedly visited her 
children once a week and had an amicable agreement with the 
father regarding visitation.  She reported having joint 
custody of her children although they lived with her ex-
spouse.  She characterized her relationship with her children 
as very good.  The veteran was not currently speaking to her 
own mother due to issues related to her divorce.  She also 
reported poor relationships with her siblings and those of 
her former husband.  The veteran's primary focuses involved 
her service connected appeal, an appeal of her post-office 
dismissal, and a court case involving drug-related charges.  
She was described as appearing frozen in inaction in terms of 
her capacity to manage or impact the daily circumstances of 
her life.  The veteran's descriptions were notable for her 
pattern of explaining them as being a victim of circumstance 
and of other people.  The evaluation concluded that the 
veteran was more high functioning at one time, but had become 
increasingly dysfunctional, with a marked decline since 1995, 
concurrent with the loss of her job and breakup of her 
marriage.  The interviewer stated that it was notable that 
she required intervention to be able to participate in the 
interview.  Her affective disregulation, disorganized thought 
process, impulsive behavior, impaired reality testing and 
judgment, had been chronically present in the recent past, 
rendering her significantly impaired in social and 
occupational functioning, as well as in other areas of her 
life.  These symptoms were reportedly consistent with a 
diagnosis of bipolar disorder and social and industrial 
impairment appeared to be reflective of that service 
connected disorder. 

The veteran underwent another VA psychiatric examination in 
January 1999, for the purpose of attempting to distinguish 
the impact of her substance abuse and bipolar disorder on her 
occupational impairment.  On examination, the veteran 
reported problems with postpartum depression following the 
birth of a daughter in 1993, with problems with profound 
drinking since then.  She admitted drinking regularly since 
then and also that alcohol was somewhat of a problem prior to 
then.  She denied marijuana or cocaine use although the 
accuracy of these statements was hard to determine given her 
loose stream of speech.  Mood was elevated but extremely 
labile.  She burst into tears several times during the 
examination with no warning or transitional affect.  Thought 
was tangential, circumstantial, notable for disorganization, 
flight of ideas.  Thought revolved around physical and 
emotional problems and overall degree of helplessness and 
victimization.  There was no evidence of loosening of 
associations.  She reported disturbed sleep.  She denied 
suicidal or homicidal ideations.  The examiner commented that 
the veteran exhibited severe lack of regulation in affect and 
cognition and that her personality was so disordered and 
pervasively dysfunctional as only to be explainable by an 
underlying bipolar diathesis.  It was noted that she met the 
criteria for bipolar affective disorder and she had periods 
of stable occupational history followed by a deterioration of 
occupational functioning.  It was stated that substance abuse 
had been fairly consistent throughout and thus, not likely 
the primary determinant of the current extent of her 
difficulties.  The examiner opined that her substance abuse 
was an effort to medicate the anxiety and isolation she 
experienced as she tried to manage increasingly difficult 
adult developmental hurdles such as motherhood.  These 
symptoms were consistent with bipolar disorder which was 
considered the primary factor in her chaotic life and 
occupational mal-adaptation.  The Axis I diagnoses were 
bipolar affective disorder, ethanol dependence, and cocaine 
abuse in remission.  Current GAF was 45 and 50 for the past 
year.

VA examination of the feet in January 1999 indicated a 
diagnosis of capsulitis of the second metatarsal phalangeal 
joint secondary to a long and/or plantar flexed second 
metatarsal bilaterally.  She did not appear to have a 
Morton's neuroma.  It was stated that her numbness may be 
secondary to complained of back injuries or due to swelling 
and pressure from her shoes.

II.  Analysis

A.  Service Connection For PTSD

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The threshold question regarding the veteran's appeal is 
whether she has presented a well-grounded claim of service 
connection.  A well-grounded claim is one which is plausible.  
If she has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court recently declined to review the case.  
Epps v. West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

See also Rabideau v. Derwinski, 2 Vet. App. 141, 142-143 
(1992)  (service connection may be granted for a chronic, not 
acute, disease or disability); and Brammer v. Derwinski, 3 
Vet. App. 223 (1992)  (Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such injury resulted in a present disability).

The Board notes that the veteran has contended that she 
experienced a number of stressors in service, primarily 
related to either physical assaults or sexual harassment in 
service.  The veteran has also seemingly claimed at times 
that her motor vehicle accident in service was her reported 
stressor.  Solely for the purpose of determining the well-
groundedness of the veteran's claim, the credibility of her 
claimed stressors will be accepted by the Board.  Therefore, 
there is no need to remand this case for the RO to further 
attempt to verify the veteran's claimed stressors.  However, 
even accepting the veteran's claimed stressors as true, the 
Board finds, having carefully considered all the evidence of 
record, that there is no medical diagnosis of the veteran 
having PTSD.

The record indicates that the veteran is currently service 
connected for bipolar disorder and the medical record 
indicates that she has been treated for a great deal of 
symptomatology associated with that disorder, in addition to 
being diagnosed with various forms of substance abuse and 
personality disorders, all of which have been reported above 
in detail.  However, there is no record of the veteran ever 
having been diagnosed with PTSD.  Indeed, when she underwent 
a specific VA psychiatric examination to determine if PTSD 
was present, in September 1998, the examiner specifically 
opined that there was no evidence of PTSD.  Thus, not only 
does the medical record not support the veteran's claim, it 
specifically rebuts the claim.

As there is no competent medical evidence of record 
suggesting a diagnosis of PTSD, the Board finds the veteran 
has not presented a well-grounded claim of service connection 
for that disorder.

In making this finding, the Board has considered that claims 
for service connection for PTSD are evaluated in accordance 
with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's current appeal on 
the issue of PTSD.  See Direct Service Connection (Post-
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).

As a general matter, where there has been a change in 
pertinent regulations while a claim is pending, a claimant is 
entitled to have his or her claim adjudicated under whichever 
version would be more favorable, the old or the new.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).

However, the Board finds that the old and new criteria for 
evaluating PTSD claims are substantially the same.  Both 
versions of the applicable regulation require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. at 138.  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

As the veteran's stressors are not at issue in this decision, 
but her lack of current diagnosis is instead the critical 
point, changes within 38 C.F.R. § 3.304(f) pertaining to 
evaluation of combat related stressors are irrelevant to her 
claim.  The Board finds that the new regulation has not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  The revisions serve only 
to codify the Court's decision in Cohen, and bring 38 C.F.R. 
§ 3.304(f) in line with the governing statute, as noted 
above.  Therefore, the veteran would not be prejudiced by the 
Board proceeding to the merits of the claim.  Indeed, a 
remand solely for the purpose of apprising the veteran of the 
changes to 38 C.F.R. § 3.304(f) would only result in needless 
delay and impose further burdens on the RO, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the Board finds that there is no need for this 
claim to be remanded and the claim is denied as not well-
grounded.

B.  Increased Evaluations

Regarding all of the veteran's claims seeking increased 
evaluations, the Board finds the claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 
4.2.  However, it is also true that where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

1.  Bilateral Foot Disorder

The veteran's service-connected bilateral foot disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5279.  Under this code provision, a 10 percent 
evaluation is warranted for Metatarsalgia, anterior (Morton's 
disease), unilateral or bilateral.  The Board notes that the 
veteran's bilateral foot disorder could also be evaluated 
under Diagnostic Code 5277, as a symptomatic bilateral weak 
foot condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  Under either Diagnostic Code 5277 
or 5279, a 10 percent disability evaluation is the maximum 
authorized.  Such is also the case for Diagnostic Code 5280 
for hallux valgus, and Diagnostic Code 5282 for hammer toe.  
As 10 percent is the maximum evaluation provided under any of 
these Diagnostic Code provisions, the Board will consider 
other potentially applicable Diagnostic Codes pertaining to 
the feet.

The Board notes that under Diagnostic Code 5276, a 10 percent 
rating is provided for moderate bilateral pes planus with 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent rating is assignable for 
severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, etc.

In this case, although there is intermittent medical evidence 
of pes planus, none of the clinical evidence, however, shows 
that the veteran suffers from severe pes planus as described 
in Diagnostic Code 5276.

The Board has also considered Diagnostic Code 5284, for 
"other foot injuries."  This code provision provides a 10 
percent evaluation where there is a moderate foot injury, 
while a 20 percent evaluation requires a moderately severe 
foot injury.  In the instance case, the evidence of record 
clearly shows the veteran's bilateral foot disability is no 
more than mild under Diagnostic Code 5284.

In this regard, in June 1989, X-ray study of the feet was 
entirely normal.  There was a finding of pes planus, 2 
degrees for both feet, but the main problem was psychiatric 
in nature.  Subsequent clinical records do show treatment for 
both hallux nails and foot fungus, but again such treatment 
would not warrant an increased evaluation.  VA orthopedic 
examination in March 1992 demonstrated normal feet with minor 
swelling and abrasions.  VA examination in August 1993 found 
no evidence of objective signs involving the feet.  A VA 
examination in October 1994 did make a finding of Morton's 
neuroma bilaterally.  However, most recent VA examination of 
the feet, in January 1999, found no evidence of a Morton's 
neuroma.  Instead the most recent diagnosis on examination 
was of a capsulitis of the second metatarsal phalangeal joint 
secondary to a long and/or plantar flexed second metatarsal 
bilaterally.  In addition, the Board notes that there are 
numerous psychiatric medical records within the claims file 
tending to indicate that the veteran's service connected 
bipolar disorder is responsible for a multitude of somatic 
complaints by the veteran.

Finally, in the absence of evidence of bilateral claw foot 
(pes cavus) with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5278), or moderate malunion or nonunion of tarsal or 
metatarsal bones (the criteria for a 10 percent evaluation 
under Diagnostic Code 5283), there is no basis for a higher 
evaluation under any other diagnostic code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278, 5283.

In conclusion, the Board finds that no potentially applicable 
code provision provides an evaluation in excess of 10 percent 
for the veteran's service-connected bilateral foot disorder.  
The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's bilateral foot disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.

2.  An Acquired Psychiatric Disorder, To Include Bipolar 
Disorder

Prior to addressing the propriety of an increased evaluation, 
the Board must first point out that the schedular criteria by 
which all mental disorders, to include a bipolar disorder, 
are evaluated were revised during the pendency of the 
veteran's appeal to the Board.  See 61 Fed. Reg. 52,695-
52,702 (Oct. 8, 1996) (effective November 7, 1996).  As noted 
previously above, where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  As Congress has not specifically directed which 
regulations are to be applied under the circumstances of this 
case, the Board finds that adjudication of the veteran's 
claim for an increase requires that both the old and the new 
rating criteria be considered, and the criteria most 
favorable to the veteran's claim be used.  (The Board notes 
that the veteran was advised of the old criteria in the 
original statement of the case and has been advised of the 
new criteria in the more recent supplemental statements of 
the case.  Therefore, the RO has evaluated the veteran's 
claim under both the old and new rating criteria and there is 
no need to remand the claim for this basis.)

The VA General Counsel has provided further guidance as to 
how such changes in rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Prior to November 7, 1996, psychotic disorders, including 
bipolar disorder, were evaluated in accordance with the 
criteria set forth in 38 C.F.R. §§ 4.125-4.132 (1996).  They 
were evaluated primarily on the basis of the degree to which 
psychotic symptoms impaired the veteran's social and 
industrial adaptability.  Evidence of social inadaptability 
was evaluated only as it affected industrial adaptability.  
38 C.F.R. § 4.129 (1996).  Two of the most important 
determinants of disability were time lost from gainful work, 
and decrease in work efficiency.  The condition of an 
emotionally sick veteran with a good work record was not to 
be undervalued, however, nor his condition overvalued based 
on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130 (1996).

For example, under the old schedular criteria a 
noncompensable evaluation was assigned for psychosis in full 
remission.  A 10 percent evaluation required a showing of a 
mild impairment of social and industrial adaptability.  A 30 
percent evaluation required definite impairment of social and 
industrial adaptability.  A 50 percent evaluation was 
warranted where there was considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation 
required lesser symptomatology, such as to produce severe 
impairment of social and industrial inadaptability.  A 100 
percent evaluation required active psychotic manifestations 
to be of such an extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  These schedular criteria applied to bipolar 
disorder.  38 C.F.R. § 4.132, Diagnostic Code 9206 (prior to 
November 7, 1996).

It should be noted that the United States Court of Appeals 
for Veterans Claims has held that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in character, and invited 
the Board to construe the term in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  Hood v. Brown, 4 Vet. App. 301 
(1993); 38 U.S.C.A. § 7104(d)(1).  In a precedent opinion, 
the VA General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  The term was held to represent a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board and the RO are bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(d)(1) (West 
1991).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, a 10 
percent rating is now warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9432 (1999).

A 30 percent evaluation is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

These are the new schedular criteria for all acquired 
psychiatric disorders, to include bipolar disorder.  
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440; See Diagnostic 
Code 9432 (as of November 7, 1996).

Having explained the schedular criteria for acquired 
psychiatric disorders, to include bipolar disorder, under 
both the old and new schedular criteria, the Board now notes 
that the same criteria would be applied to the veteran's 
acquired psychiatric disorder, regardless as to whether it is 
classified as organic brain syndrome, schizophrenia or 
bipolar disorder.  Therefore, the Board has considered the 
fact that the veteran's service connected disorder was 
reclassified on several occasions by the RO during the 
pendency of her appeal.  However, the Board notes that as the 
reclassification has no effect whatsoever on the evaluation 
of the veteran's acquired psychiatric disorder, this need not 
be addressed further.

With respect to the veteran's alcoholism and other substance 
abuse, the Board observes that the language of 38 U.S.C. 
§ 1110, as amended by the Omnibus Budget Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
1351, clearly and unambiguously provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's ... abuse of alcohol or drugs."  Thus the 
disabling effects of the veteran's alcoholism, to the extent 
they can be dissociated from the acquired psychiatric 
disorder, may not be the basis of increased compensation.  
However, in this case, there is medical evidence of record, 
most specifically the VA examination of January 1999, which 
opined that the veteran's substance abuse was an effort by 
her to medicate her anxiety and isolation, symptoms 
consistent with her bipolar disorder, which was considered to 
be the primary factor in her life.  The Board has taken such 
into consideration in the rating of the service-connected 
psychiatric disorder.

Having addressed all applicable regulations, both old and 
new, the Board will now analyze the veteran's claims for each 
of the pertinent time periods at issue.

a.  Prior to October 17, 1994

The Board will first address the time period prior to October 
17, 1994 and the Board notes that only the old rating 
criteria are for application during this period.  The Board 
finds, based on a careful review of the medical evidence of 
record, that prior to October 17, 1994, the veteran 
demonstrated only a mild level of impairment of social and 
industrial adaptability.

This is demonstrated by numerous records indicating that the 
veteran was employed full time as a postal worker prior to 
October 17, 1994.  VA examination in February 1987 noted that 
she had been employed full time for two years, was currently 
on no medication, was functioning well, and was assessed as 
only mildly impaired by her disorder.  Likewise, VA 
examination in March 1989 again made findings that the 
veteran was employed full time, was taking no medication and 
receiving no treatment for her disorder, and she was assessed 
as having adequate adjustment.  A January 1990 report from 
Dr. Rios noted intermittent counseling of the veteran and 
gave a GAF score of 60, indicating moderate difficulty in 
functioning.  However, subsequent VA examination in July 1990 
reported adequate social and vocational adjustment.

A thorough VA examination in December 1991 noted that the 
veteran had now been employed as a postal employee for seven 
years, was married and had a six month old child.  Complaints 
were related primarily to a recent move into a new house, and 
care for a new child, as well as work.  The examination 
reported adequate social and vocational adjustment and a GAF 
of 80 to 90, indicating good functioning in life activities.  
On VA social survey report in July 1993, the veteran was 
reportedly still doing well as a postal employee, as she 
reported herself.

The above summarizes the pertinent medical evidence of record 
prior to October 17, 1994.  Having summarized such evidence, 
the Board finds that the veteran's activities, particularly 
her continued employment as a postal worker, as well as her 
satisfactory family relationships, to include her continued 
marriage and recent motherhood, demonstrated no more than 
mild social and industrial adjustment.

The evidence on file, prior to October 17, 1994, does not 
demonstrate that the veteran had definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people; or otherwise in social and 
industrial adaptability, such as to produce definite 
impairment, as would warrant a 30 percent rating.  Rather, 
the overwhelming weight of the evidence shows that prior to 
October 17, 1994, the veteran's disorder more nearly 
approximated the criteria for a 10 percent rating under the 
old criteria.

b.  After October 17, 1994 and Prior to November 7, 1996

The Board will next address the period after October 17, 1994 
and prior to November 7, 1996, and it is again noted that 
only the old rating criteria are for application during this 
period.  During that period, the veteran's acquired 
psychiatric disorder was assigned a 30 percent disability 
evaluation by the RO, effective from October 17, 1994, the 
date of a VA examination demonstrating an increased level of 
disability.  Having carefully reviewed all pertinent evidence 
of record, the Board finds that the 30 percent disability 
evaluation assigned after October 17, 1994 and prior to 
November 7, 1996, was the proper evaluation as the veteran 
did demonstrate a definite level of impairment.  However, the 
preponderance of the evidence indicated that an increased 
evaluation beyond 30 percent was not warranted for that time 
period.

In particular, the October 1994 VA examination demonstrated 
that the veteran's thoughts were highly disorganized, and she 
displayed somatic and auditory hallucinations.  It was 
reported that she had recently been prescribed Prozac which 
had improved her disposition and emotional lability.  GAF was 
assessed as 51 to 60 demonstrating moderate symptoms or 
moderate difficulty with social and occupational impairment.  
The examination also opined that the veteran was not having 
her primary difficulty with work as her symptoms were 
primarily in the area of interpersonal relationships.

A letter from the Post Office Human Resources Division, in 
June 1995, indicated that the veteran had lost her job with 
the Postal Service, primarily as a result of alcohol abuse.  
Subsequent VA outpatient treatment records began to 
demonstrate an increased dependency on alcohol.  Throughout 
1996, there are records of the veteran attempting to control 
her alcohol abuse by participation in treatment and use of 
Antabuse.  There was also indications within the record that 
the veteran's alcohol abuse was contributing to strains on 
her marriage.  However, on a discharge from VA 
hospitalization in August 1996, she was reportedly doing well 
on discharge, on no medications, and a meeting with her 
husband and mother had gone well.  GAF was 47-48 indicating 
serious symptoms or impairment.

Thus, having discussed the pertinent evidence for the time 
period after October 17, 1994 and prior to November 7, 1996, 
the Board notes that with regard to the consideration of time 
lost from gainful work and decrease in work efficiency, under 
section 4.130, the evidence of record did not reflect that 
the veteran was incapable of working because of her acquired 
psychiatric disorder.  It is true that the veteran did become 
unemployed in June 1995.  However, the fact that she became 
unemployed does not demonstrate that she was incapable of 
employment.  Most significantly in this regard is the October 
1994 examination which concluded that her difficulties were 
primarily in her interpersonal relationships and not in her 
work.  Furthermore, although the veteran had become 
unemployed and was obviously having increased difficulty 
controlling her alcohol abuse, she was participating in 
treatment, was using Antabuse to control alcohol intake, and 
subsequent to the last pertinent record in this time period, 
her hospital discharge in August 1996, was reportedly doing 
well, albeit with increased difficulty in functioning.

Therefore, the Board concludes that based upon that evidence 
of record, the veteran did not appear to be considerably 
impaired in her social and industrial adaptability after 
October 17, 1994 and prior to November 7, 1996.  The most 
recent VA examination was the examination in 1994 which, with 
respect to her assigned GAF score, found the severity of her 
condition to be moderate in degree.  The Board has considered 
that her GAF score was lower on VA hospitalization in August 
1996.  However, the preponderance of the medical record 
supports and is consistent with the October 1994 examination.  
The Board finds that subsequent treatment records did not 
establish an increase in that level of disability to warrant 
an increased evaluation.  Accordingly, the 30 percent 
disability evaluation assigned was proper.

The veteran's disability evaluation was increased to a 30 
percent rating, which reflected definite impairment of social 
and industrial adaptability.  With the rating criteria under 
38 C.F.R. § 4.132, we note that, as discussed above, the term 
"definite," used to quantify the degree of impairment for a 
30 percent disability rating for mental disorders under 
section 4.132, is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  We find that such a 
degree of disability is consistent with the symptomatology 
and findings reported on VA examination in 1994, and with 
subsequent treatment records falling after October 17, 1994 
and prior to November 7, 1996.

Therefore, the Board concludes that the veteran did not 
demonstrate considerable social or industrial impairment to 
warrant a 50 percent disability rating under the old 
diagnostic criteria for the period after October 17, 1994 and 
prior to November 7, 1996.  An increase to 50 percent under 
the rating criteria in effect prior to November 7, 1996 was 
not warranted.  When we consider the evidence of record, as 
is noted above, we find that a preponderance of the evidence 
is against a rating to 50 percent.

c.  Since November 7, 1996

Turning now to the period of time since November 7, 1996, the 
Board notes that the veteran's service connected acquired 
psychiatric disorder has been evaluated as 70 percent 
disabling during this period.  The Board also notes that both 
the old and the new applicable rating criteria must be 
considered during this period.  Having reviewed all of the 
evidentiary record, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a rating in excess of the currently assigned 70 percent for 
her service connected acquired psychiatric disorder.

In so finding, the Board notes that the evidentiary record 
clearly indicates that the veteran's condition had 
significantly worsened at the end of 1996 and beginning of 
1997.  Treatment records from December 1996 indicated that 
the veteran had recently become homeless after her husband 
obtained a restraining order against her.  These treatment 
records along with the veteran's February 1997 examination 
was the first evidence of record to indicate that an increase 
above the prior 30 percent disability evaluation was 
warranted.  On that February 1997 examination, it was 
indicated that the veteran had now separated from her 
husband, was in the process of being divorced, and had been 
unemployed since 1995.  However, she also reported being 
sober since completing a substance abuse program in December 
1996 and she reported that she was working part time in a 
grocery store, although she was finding this difficult 
because of her loss of driving privileges related to driving 
under the influence charges.  GAF was 50, indicating a 
serious level of symptoms.  The examiner stated her 
disability resulted in a moderate impairment in ability to 
sustain employment.  Specifically, she was now unable to 
sustain gainful employment at the level she had done in the 
past, but was still able to sustain employment in a lower 
professional position.

Subsequent medical records basically demonstrate a 
continuation of the level of functioning demonstrated on the 
February 1997 examination.  There are numerous subsequent 
treatment records showing that the veteran continued to 
struggle with sobriety, participating in treatment programs 
and attending AA meetings, but intermittently engaging in 
abuse of alcohol.  In October 1997, she had reportedly done 
well in a treatment program and a counselor expressed an 
opinion that she was capable of getting her life back 
together.  However, shortly afterwards, in February 1998, she 
was again arrested for a driving under the influence charge.  
This pattern of behavior was repeated on multiple occasions.  
However, treatment records did indicate that she was 
continuing to participate in AA meetings and working to 
maintain sobriety.

Significantly, VA examination in September 1998 noted that 
the veteran had apparently been functioning better since 
participating in treatment during 1997 and 1998 and that she 
had also been helped by mood medication.  Examination 
indicated there was no gross impairment in judgment.  GAF was 
45 to 50, indicating a continuation of a serious level of 
disability.  The examiner reported that she was severely 
impaired in her ability to maintain interpersonal 
relationships and be meaningfully employed.  VA social survey 
in December 1998 reported that the veteran was currently 
maintaining sobriety, and had an amicable visitation 
agreement with her former husband so that she could visit her 
children weekly.  The veteran characterized this relationship 
as good.  It was opined that she remained significantly 
impaired in social and occupational functioning, although 
there was some improvement as discussed above.

Finally, the Board notes that the most recent evaluation of 
the veteran was the January 1999 examination of her which 
found that there was no evidence of loosening of 
associations, and no suicidal or homicidal ideations, and 
that her GAF continued to be in the range of 45 to 50.

Based on the above evidence, the Board agrees that the 
increase from 30 to 70 percent for the period since November 
7, 1996, which was granted by the RO was certainly warranted.  
Furthermore, such increase would have been warranted under 
either the old or the new rating criteria.  The question for 
the Board is whether a further increase to 100 percent is 
warranted, under either the old or new criteria and the Board 
finds that the overwhelming preponderance of the evidence is 
against an increase beyond the currently assigned 70 percent 
disability evaluation.

The Board finds it significant, that although the veteran 
clearly experiences a significant level of social and 
industrial impairment, she has worked to maintain sobriety, 
has attended AA meetings, has been helped by mood 
medications, and has re-established a relationship with her 
former husband and children allowing her to have visitation 
of her children.  The Board further notes that although the 
veteran continues to be unemployed, there is no evidence of 
record to indicate that she is unemployable.

Accordingly, the Board finds that the evidence of record does 
not demonstrate that the veteran's acquired psychiatric 
disorder is causative of more than "severe" social and 
industrial impairment under the old rating criteria. 38 
C.F.R. § 4.132 (1996). Consequently, an increased rating is 
not warranted under the old criteria.  Likewise, the Board 
finds that the veteran's acquired psychiatric disorder is 
productive of no more than occupational and social impairment 
with deficiencies in most areas such as to warrant a 70 
percent disability evaluation, according to the rating 
criteria effective since November 7, 1996. 38 C.F.R. § 4.130 
(1999).

The veteran is currently in receipt of a 70 percent 
evaluation and her current rating contemplates severe 
occupational and social inadaptabilty (under the old 
criteria); or occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  (under the 
new criteria).

In order for a further increase to be warranted, the record 
must demonstrate active psychotic manifestations to be of 
such an extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9206 (prior to November 7, 
1996).  In the alternative, the record must demonstrate total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (1999).  The Board finds that 
such findings are simply not demonstrated by the evidence of 
record.

Finally, there is no medical evidence in the record which 
affirmatively establishes that the veteran was demonstrably 
unable to obtain or retain employment as a result of 
psychiatric symptomatology.  Although there is a demonstrated 
severe impairment of social and vocational adaptability, 
there is no opinion of record to indicate that the veteran 
was unemployable.

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
70 percent under either the old or the new criteria.

3.  Summary

In summary, the Board has also considered the contentions and 
testimony of the veteran and, inasmuch as she is offering her 
own medical opinion and diagnosis, notes that the record does 
not indicate that she has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As to the veteran's claims seeking increased evaluations, the 
Board has given consideration to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has also considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but does not 
find the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against all the veteran's claims for increased 
evaluations.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop all the veteran's 
claims.  The veteran has not informed VA of the existence of 
any additional available evidence pertinent to her claims.  
She has not contended that any further relevant records 
exist.  The Board therefore finds that no further action is 
warranted relative to the development of the appellant's 
claims, based upon the information currently of record.  
Hence, the Board concludes that there are no additional 
pertinent records of treatment which are not in the claims 
folder and would be available.  See Counts v. Brown, 6 Vet. 
App. 473, 477 (1994).


ORDER

Service connection for PTSD is denied, as the claim is not 
well-grounded.

Entitlement to an increased evaluation, greater than 10 
percent, for the veteran's service connected bilateral foot 
disorder is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's service connected bipolar disorder, prior to 
October 17, 1994, is denied.

Entitlement to a rating in excess of 30 percent for the 
bipolar disorder, after October 17, 1994 and prior to 
November 7, 1996, is denied.

Entitlement to a rating in excess of 70 percent for the 
bipolar disorder, since November 7, 1996, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

